

FINAL EXECUTION COPY












ASSET CONTRIBUTION AND EXCHANGE AGREEMENT


dated as of February 21, 2006


by and between




NOVAMED ACQUISITION COMPANY, INC.,


NOVAMED OF DALLAS, INC.,


PRESTON PLAZA SURGERY CENTER, LLP




AND




ITS PARTNERS









i


--------------------------------------------------------------------------------

 

 
ASSET CONTRIBUTION AND EXCHANGE AGREEMENT
 
THIS ASSET CONTRIBUTION AND EXCHANGE AGREEMENT (this “Agreement”) is dated
effective as of 12:01 a.m. on February 21, 2006 (the “Closing Date”), by and
among NovaMed Acquisition Company, Inc., a Delaware corporation (“NovaMed”),
NovaMed of Dallas, Inc., a Delaware corporation (“NOD,” together with NovaMed,
“Buyer”), Preston Plaza Surgery Center, LLP, a Texas limited liability
partnership (“Seller”), Cataract and Laser Center Partners, L.L.C., a Delaware
limited liability company d/b/a Ambulatory Surgical Centers of America, a
partner of Seller (“ASCOA”), and each of the other partners of Seller listed on
Exhibit 1 (the “Physician Partners,” together with ASCOA, the “Partners”).
Certain capitalized terms have the meanings provided in Section 13.1.
 
RECITALS


A. Seller is engaged in the business of owning and operating a licensed
ambulatory surgery center located at 17950 Preston Road, Suite 75, Dallas, Texas
75252 (the “Business”). The Partners own all of the equity interests in Seller.
 
B. Pursuant to the terms hereof, immediately prior to the Closing (as defined
herein), Seller will transfer substantially all of its assets, and certain
liabilities described herein, to a newly formed Delaware limited partnership,
NovaMed Surgery Center of Dallas, LP (the “New LP”) in exchange for a
ninety-nine percent (99%) partnership interest in the New LP, as a limited
partner. ASCOA, one of the Partners, after an exchange with Seller, will
initially own a one percent (1%) partnership interest in the New LP, as general
partner, and the Seller will own a ninety-nine percent (99%) interest in New LP
as limited partner (such partnership interests in the New LP to be referred to
herein as the “Partnership Interests”).
 
C. As a condition precedent to Closing, Seller must satisfy certain conditions
as described in this Agreement.
 
D. At Closing, (i) Seller desires to transfer to NovaMed, and NovaMed desires to
acquire from Seller, sixty-four percent (64%) of the New LP’s Partnership
Interests in exchange for the LP Purchase Price (as defined herein) and (ii)
ASCOA desires to transfer to NOD, and NOD desires to acquire from ASCOA, ASCOA’s
one percent (1%) Partnership Interest in exchange for the GP Purchase Price (as
defined herein), all on the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the mutual covenants of the parties as
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto hereby agree as
follows:
 
ARTICLE I.
CONTRIBUTION OF ASSETS TO NEW LP AND OTHER PRE-CLOSING COVENANTS
 
1.1.  Formation of the New LP. Prior to the Closing, the New LP shall be formed
pursuant to the Certificate of Limited Partnership in the form attached hereto
as Exhibit 1.1-1. 
 
1.2.  Transfer of Assets to New LP. Immediately prior to the Closing, and as a
condition precedent to the transactions contemplated herein, Seller will
transfer (the “New LP Asset Transfer”) to New LP all of the Assets, free and
clear of all Liens, in exchange for its ninety-nine percent (99%) Partnership
Interest as a limited partner. As of the Closing, the assets contributed into
the New LP as set forth herein will consist of all of the assets and property
necessary to conduct the Business (the “Assets”), including, without limitation,
the following (except to the extent that any of the following are designated as
Excluded Assets in Section 1.3 below):
 

--------------------------------------------------------------------------------


(a)  all inventory and supplies with respect to the Business (collectively, the
“Inventory”);
 
(b)  all of the tangible and intangible personal property with respect to the
Business, including, without limitation, machinery, equipment, fixtures, phone
numbers (to the extent assignable), computer hardware and software that are
listed on Schedule 1.2(b) (collectively, the “Personal Property”);
 
(c)  all prepaid expenses relating to the Business set forth on Schedule 1.2(c);
 
(d)  all contract rights with respect to those Material Contracts identified as
Assumed Contracts on Schedule 4.9 (collectively, the “Assumed Contracts”),
purchase orders, licenses and leases pertaining to the Business, including all
leasehold improvements, rights under any restrictive covenants accruing to the
benefit of the Business and any provider agreements relating to the operation of
the Business;
 
(e)  all names and tradenames of Seller and the Business, including, without
limitation, “Preston Plaza Surgery Center” and all derivations thereof;
 
(f)  all records, files and papers primarily pertaining to the Business,
including general business records, accounting records and Medical Records;
 
(g)  all Permits, licenses and certificates of need (to the extent assignable)
relating to the operation of the Business;
 
(h)  all causes of action, claims, warranties, guarantees, refunds, rights of
recovery and set-off of every kind and character, to the extent relating to the
Assets or the Business;
 
(i)  all casualty insurance and warranty proceeds of Seller received after the
Closing Date with respect to damage to, nonconformance of, or loss to, the
Assets;
 
(j)  to the extent permitted by law, all accounts receivable or other rights to
receive payment owing to Seller (the “Accounts Receivable”);
 
(k)  all rights to the security deposit of $26,026 being held by the lessor of
the Leased Real Property; and
 
(l)  all of the goodwill of and associated with the Business.
 
To the extent any personal property, inventory, supplies, equipment and
contracts owned by a Partner or any of Seller and Partners’ respective
Affiliates are primarily used in, or are necessary for the continued conduct of
the Business, and would otherwise be deemed Assets, then Seller or such Partner
will cause such party to contribute such assets and property to Seller for
contribution to the New LP, free and clear of all Liens, prior to the Closing
Date.
 
2

--------------------------------------------------------------------------------


 
 
1.3.  Excluded Assets. Notwithstanding anything to the contrary contained
herein, the Assets do not include the following (collectively, the “Excluded
Assets”):
 
(a)  Seller’s rights under this Agreement, including the consideration paid to
Seller pursuant to this Agreement, and Physician Partners’ rights under the
Partnership Agreement (as hereinafter defined);
 
(b)  the tax records relating to the Business and all other records of the
Seller not related to the development or operation of the Business;
 
(c)  Employee Benefit Plans relating to the employees of the Business and any
and all rights therein or in the assets thereof;
 
(e)  all Material Contracts not identified as Assumed Contracts on Schedule 4.9;
 
(f)  all cash-on-hand and cash equivalents as of the Closing Date;
 
(g)  all personal effects of Seller or any Partner not used in connection with
the operation of the Business as specified in Schedule 1.3(g);
 
(h)  all rights under insurance policies and insurance payments covering insured
liabilities which are not New LP Assumed Liabilities (as defined in Section 1.4
below); and
 
(i)  any and all refunds, rebates, or other amounts paid to Seller relating to
the termination or cancellation by Seller of any insurance policies owned by
Seller.
 
1.4.  Excluded Liabilities. Notwithstanding anything to the contrary contained
in this Agreement or in any Transaction Document, and regardless of whether such
liability is disclosed in this Agreement, in any of the Transaction Documents or
on any Schedule or Exhibit hereto or thereto, the New LP will not assume, agree
to pay, perform and discharge or in any way be responsible for any debts,
liabilities or obligations of the Business, Seller, Partners or any of their
respective Affiliates of any kind or nature whatsoever, arising out of, relating
to, resulting from, or caused by any transaction, status, event, condition,
occurrence or situation relating to, arising out of or in connection with the
Business, the Assets, Seller or any Partner existing, arising or occurring on or
prior to the Closing Date, including, without limitation, any liabilities or
obligations relating to or arising from the Excluded Assets (the “Excluded
Liabilities”). Notwithstanding the foregoing, Seller will contribute into New
LP, and New LP will assume and thereafter pay and fully satisfy when due, all
liabilities and obligations: (a) which arose prior to the New LP Asset Transfer
and represent normal and current trade payables incurred by Seller in connection
with the operation of the Business in the ordinary course of business,
consistent with past custom and practice, and are specifically set forth on
Schedule 1.4(a) (“Accounts Payable”); (b) the other accrued liabilities of
Seller which have been incurred in the ordinary course of business, consistent
with past custom and practice and which are specifically set forth on Schedule
1.4(b) (“Accrued Liabilities”); and (c) first arising after the New LP Asset
Transfer under any Assumed Contract (except for any liability or obligation
arising from any breach or failure to perform under any of the foregoing prior
to the Closing Date) (all such liabilities and obligations to be so contributed
into, and assumed by, the New LP being collectively referred to herein as the
“New LP Assumed Liabilities”).
 
1.5.  Satisfaction of Liabilities. Excluding the New LP Assumed Liabilities,
Seller agrees to satisfy all liabilities of Seller relating to the Business
prior to the New LP Asset Transfer or as soon as is reasonably practicable
thereafter, which liabilities include, without limitation:
 
3

--------------------------------------------------------------------------------


 
(a)  all payroll expense and other compensation due and owing Seller’s employees
for the period preceding the Closing Date (excluding any paid time off or other
employee-related accruals to the extent they are included in Accrued
Liabilities); and


(b)  all Taxes, including payroll taxes, sales taxes and income taxes accrued up
to the New LP Asset Transfer (but excluding any such Taxes to the extent they
are included in Accrued Liabilities).


ARTICLE II.
SALE OF PARTNERSHIP INTERESTS TO NOVAMED AND NOD
 
2.1  Sale of Limited Partnership Interests. The Partnership Interests held by
Seller are as a limited partner of New LP. In reliance upon the representations
and warranties of NovaMed contained herein, receipt of the LP Purchase Price (as
defined in Section 3.1 below) and on the terms and conditions hereinafter set
forth, Seller hereby agrees to sell, assign, transfer, convey and deliver to
NovaMed at the Closing, free and clear of all Liens, all of Seller’s right,
title and interest in and to sixty-four percent (64%) of the New LP’s issued and
outstanding Partnership Interests (the “Transferred LP Interests”). In reliance
upon the representations and warranties of Seller and Partners contained herein,
and on the terms and conditions hereinafter set forth, NovaMed hereby agrees to
purchase the Transferred LP Interests from Seller for the LP Purchase Price set
forth in Article III hereof.
 
2.2  Sale of General Partnership Interests. The Partnership Interests held by
ASCOA are as a general partner of New LP. In reliance on the representations and
warranties of NOD contained herein, receipt of the GP Purchase Price (as defined
in Section 3.1 below) and on the terms and conditions hereinafter set forth,
ASCOA hereby agrees to sell, assign, transfer, convey and deliver to NOD at the
Closing, free and clear of all Liens, all of ASCOA’s right, title and interest
in and to one percent (1%) of the New LP’s issued and outstanding Partnership
Interests (the “Transferred GP Interests,” together with the Transferred LP
Interests, the “Transferred Interests”). In reliance upon the representations
and warranties of Seller and Partners contained herein, and on the terms and
conditions hereinafter set forth, NOD hereby agrees to purchase the Transferred
GP Interests from ASCOA for the GP Purchase Price set forth in Article III
hereof.
 
2.3 Ownership of New LP following Transactions. As a result of the sales
described in this Article II, NovaMed will own 64% of the Partnership Interests
in the New LP, as a limited partner, Seller will initially own 35% of the
Partnership Interests, as a limited partner, and NOD will own 1% of the
Partnership Interests, as the general partner of the New LP. Immediately
following this transaction, Seller will distribute its Partnership Interests to
certain of the Partners, resulting in such individual Partners owning 35% of the
overall Partnership Interests in the manner set forth on Schedule 2.3. In
addition, Seller will distribute the LP Purchase Price to the Partners as agreed
to by the Partners and in the manner set forth on Schedule 2.3.
 
ARTICLE III.
 CONSIDERATION AND MANNER OF PAYMENT
 
3.1.  Purchase Price. The purchase price for the Transferred LP Interests (the
“LP Purchase Price”) shall be Twelve Million and No/100 Dollars ($12,000,000),
and the purchase price for Transferred GP Interests shall be Four Hundred Fifty
Thousand and No/100 Dollars ($450,000) (the “GP Purchase Price,” together with
the LP Purchase Price, the“Purchase Price”).
 
3.2.  Payment of Purchase Price. At the Closing: (a) NovaMed will pay to Seller
an amount equal to the LP Purchase Price; and (b) NOD will pay to ASCOA an
amount equal to the GP Purchase Price, all by wire transfer of immediately
available funds to Seller and ASCOA’s respective designated bank accounts,
according to the wire transfer instructions attached as Exhibit 3.2.
 
4

--------------------------------------------------------------------------------


 
ARTICLE IV.
 SELLER’S AND PARTNERS’ REPRESENTATIONS AND WARRANTIES
 
Each of Seller and Partners hereby represents and warrants, jointly and
severally, to Buyer as of the Closing Date, as follows:
 
4.1.  Seller’s Organization, Good Standing and Authority. Seller is a limited
liability partnership duly organized, validly existing and in good standing
under Texas law. Each of Seller and Partners has full capacity, power, right and
authority to enter into and perform their respective obligations under this
Agreement and each of the Transaction Documents to which each of them is a
party. This Agreement and each of the Transaction Documents to which each is a
party have been duly executed and delivered by each of Seller and Partners, and
constitute the valid and binding obligations of Seller and Partners, enforceable
against them in accordance with their respective terms, except as the same may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the rights of creditors generally and the
availability of equitable remedies.
 
4.2.  Assets. Seller has full power and authority to carry on the Business as it
is now being conducted and to own and hold under lease the properties and assets
it now owns or holds under lease. The Assets constitute all tangible or
intangible property, rights and assets necessary for the conduct by Seller of
the Business as conducted during the twelve months preceding the Closing Date
and, to the knowledge of Seller, there is no immediate need to acquire or
replace any material assets, outside the ordinary course of business. Seller has
good and marketable title to the Assets, in each case free and clear of any and
all Liens. Upon consummation of the transactions contemplated by this Agreement,
Seller will have conveyed, and the New LP will be vested with, good and
marketable title to the Assets, free and clear of all Liens. All of the Assets
that are personal property are in operable condition and repair, normal wear and
tear expected, and none of such property requires any repair or replacement
except for maintenance in the ordinary course of business. Except as set forth
on Schedule 4.2, none of the Assets are held under any lease, security
agreement, conditional sales contract or other title retention or security
agreement is located other than at the Facility or are encumbered by any other
liens. 
 
4.3.  Approvals. Except as set forth on Schedule 4.3, no consent, approval,
order or authorization of, or registration, declaration, notice or filing with,
any national, state, provincial, local, governmental, judicial, public,
quasi-public or administrative authority or agency (collectively, “Governmental
Authority”) or other Person is required to be made or obtained by Seller or any
Partner in connection with the authorization, execution, delivery and
performance of this Agreement or any other Transaction Document, or the
consummation of the transactions contemplated hereby and thereby.
 
4.4.  Partnership Interests.
 
(a)  Transferred LP Interests. Immediately prior to the Closing Date, Seller
will be the only record and beneficial holder of the Transferred LP Interests.
Seller has good and marketable title to the Transferred LP Interests free and
clear of all Liens, and has full right, power and authority to transfer the
Transferred LP Interests to NovaMed as provided herein, without obtaining the
consent of any third party (other than the general partner of the New LP, as set
forth in the terms and conditions of the Partnership Agreement). Upon
consummation of the transactions contemplated herein, Seller shall have
transferred good and marketable title to the Transferred LP Interests free and
clear of all Liens. Immediately prior to Closing, the Partners own one hundred
percent (100%) of the equity interests of Seller.
 
5

--------------------------------------------------------------------------------


 
(b)  Transferred GP Interests. Immediately prior to the Closing Date, ASCOA will
be the only record and beneficial holder of the Transferred GP Interests. ASCOA
has good and marketable title to the Transferred GP Interests free and clear of
all Liens, and has full right, power and authority to transfer the Transferred
GP Interests to NOD as provided herein, without obtaining the consent of any
third party (other than the general partner of the New LP, as set forth in the
terms and conditions of the Partnership Agreement). Upon consummation of the
transactions contemplated herein, ASCOA shall have transferred good and
marketable title to the Transferred GP Interests free and clear of all Liens.
 
4.5.      Financial Statements. Seller has previously delivered to Buyer (a)
audited financial statements of Seller for the years ending December 31, 2003,
December 31, 2004 and December 31, 2005, consisting of an income statement and
balance sheet (“Financial Statements”). Except as set forth on Schedule 4.5,
each of the Financial Statements (a) has been prepared in accordance with GAAP;
(b) is true, complete and correct in all material respects as of the respective
dates and for the respective periods above stated; (c) fairly presents in all
material respects the financial position of Seller at such dates and the results
of its operations for the periods ended on such dates; and (d) is consistent
with Seller’s books and records.
 
4.6.      Absence of Undisclosed Liabilities. Neither Seller nor any Partner,
with respect to the Business, has any material debts, liabilities or obligations
of any nature (whether accrued, absolute, contingent, direct, indirect,
perfected, inchoate, unliquidated or otherwise and whether due or to become due)
arising out of transactions entered into at or prior to the Closing, or any
transaction, series of transactions, action or inaction at or prior to the
Closing, or any state of facts or condition existing at or prior to the Closing
(regardless of when such liability or obligation is asserted), including but not
limited to guarantees, liabilities or obligations on account of Taxes or
governmental charges or penalties, interest or fines thereon or in respect
thereof, except (a) to the extent specifically reflected and accrued for or
reserved against in the Financial Statements, or (b) for liabilities
specifically delineated on Schedule 4.6.
 
4.7.      Inventory. All of the Inventory is usable in the ordinary course of
business, is fully paid for and not subject to consignment or conditional sales
arrangements and no material portion of the Inventory is obsolete or damaged.
 
4.8.      Taxes. Seller has filed all Tax Returns on a timely basis that it is
required to have filed (as of the Closing Date) in connection with the operation
of the Business, and such returns are true, complete and correct. Seller has
paid all Taxes, interest and penalties, if any, reflected on such Tax Returns or
otherwise due and payable by them, unless such taxes are being contested in good
faith. Any deficiencies proposed as a result of any governmental audits of such
Tax Returns have been paid or settled, and there are no present disputes as to
Taxes payable by Seller in connection with the operation of the Business. With
respect to all amounts of Taxes imposed on Seller for which Seller is or could
be liable with respect to all taxable periods or portions of periods ending on
or before the Closing Date, all applicable Tax laws and agreements have been
fully complied with, and all such amounts required to be paid by Seller to
taxing authorities or others on or before the Closing Date have been paid, or
have been fully accrued for or fully reserved against on the Financial
Statements, unless such taxes are being contested in good faith. No issues have
been raised and are currently pending by any taxing authority in connection with
any of the Tax Returns. No waivers of statutes of limitations with respect to
the Tax Returns have been given by or requested from the Partners or Seller.
There are no Liens for Taxes (other than current taxes not yet due and payable)
upon any asset of Seller. Seller is not a party to any Tax-indemnity,
Tax-sharing, Tax allocation or other similar agreements or arrangements.
 
4.9.      Material Contracts. Schedule 4.9 is a correct and complete list of
every material written contract, agreement, relationship or commitment, every
material oral contract, commitment, agreement or relationship, to which Seller
or any Partner is a party or by which Seller or any Partner is bound, as they
relate to the Business (the “Material Contracts”), correct and complete copies
of which previously have been furnished to Buyer. Except as set forth on
Schedule 4.9, neither Seller nor any Partner is in default, and no event has
occurred which with the giving of notice or the passage of time or both would
constitute a default by such party, under any Material Contract and, to the
knowledge of Seller or any Partner, no event has occurred which with the giving
of notice or the passage of time or both would constitute such a default by any
party to any such Material Contract.
 
6

--------------------------------------------------------------------------------


 
4.10.      Real Property. As it relates to the Business, Seller does not own any
real property. Seller has a valid leasehold interest in the real property which
it holds under the lease described in Schedule 4.10 (collectively, the “Leased
Real Property”), free and clear of all Liens, except for Liens for current
property taxes not yet due and payable. The Leased Real Property constitutes all
real properties used or occupied by Seller in connection with the Business or
reflected on the Financial Statements. Upon execution of the Lease Assignment
(as hereinafter defined), the New LP will have a valid leasehold interest in the
Leased Real Property, which leasehold interest will be free and clear of all
Liens, except for Liens created by the New LP. With respect to the Leased Real
Property: (a) Seller has all easements and rights necessary to conduct the
Business; (b) no portion thereof is subject to any pending or, to the knowledge
of Seller or any Partner, threatened condemnation proceeding or proceeding by
any public authority; (c) the buildings, plants and structures, including
heating, ventilation and air conditioning systems, roof, foundation and floors,
are in good operating condition and repair, subject only to ordinary wear and
tear, and are not in violation of any zoning or other Rules; (d) to the
knowledge of Seller or any Partner, there are no leases, subleases, licenses,
concessions or other agreements, written or oral, granting to any party or
parties the right of use or occupancy of any portion of any parcel of Leased
Real Property; and (e) the Leased Real Property is supplied with utilities and
other services necessary for the operation of the Business.
 
4.11.  Litigation. Except as set forth on Schedule 4.11, there are no claims,
counterclaims, actions, suits, orders, proceedings (arbitration, mediation or
otherwise), investigations or judgments pending or, to the knowledge of Seller
or any Partner, threatened against or involving Seller, the Business or, with
respect to the Business, any Partner, or relating to the transactions
contemplated hereby, at law or in equity, in any court or agency, or before or
by any Governmental Authority, nor, to the knowledge of Seller or any Partner,
are there any facts, conditions or incidents that could be reasonably expected
to result in any such actions, suits, proceedings (arbitration, mediation or
otherwise) or investigations. Except as set forth on Schedule 4.11, neither
Seller nor any Partner is subject to any judgment, order or decree of any court
or Governmental Authority. None of the matters set forth on Schedule 4.11 could
result in any Material Adverse Effect on Seller, the Assets, the Business or New
LP.
 
4.12.  Compliance with Applicable Laws; Permits.
 
(a)  Each of Seller and Partners, in their conduct of the Business, has
complied, in all material respects, with applicable federal, state and local
laws and the rules and regulations of all Governmental Authorities having
authority over them, including, without limitation, agencies concerned with
occupational safety, environmental protection, employment practices, Fraud and
Abuse Laws and Medicare and Medicaid requirements applicable to the Partners’
and Seller's billing procedures (except denials of claims in the ordinary course
of business). Neither Seller nor any Partner has received any notice of Seller’s
violation of any such rules or regulations, whether corrected or not, within the
last five (5) years. Seller is eligible to receive payment under Titles XVIII
and XIX of the Social Security Act. Seller has timely and accurately filed all
requisite reports, returns, data, and other information required by all
Governmental Authorities which control, directly or indirectly, any of Seller’s
activities to be filed with any commissions, boards, bureaus, and agencies and
has paid all sums heretofore due with respect to such reports and returns,
unless such sums are being disputed in good faith. No such report or return has
been inaccurate, incomplete or misleading. Seller has timely and accurately
filed all requisite reimbursable claims and other reports required to be filed
or otherwise filed in connection with all state and federal Medicare and
Medicaid programs in which Seller participates that are due on or before the
Closing Date and which relate to services provided on or before the Closing
Date, and Seller has not billed for any services that were not provided at the
Facility. There are no claims pending or, to the knowledge of Seller or any
Partner, threatened before any authority, including without limitation any
intermediary, carrier, or other state or federal agency with respect to any
Medicare and Medicaid claim filed by Seller on or before the Closing Date, or
program compliance matters. Except for routinely scheduled Medicare and Medicaid
program participation and certification surveys pursuant to Seller’s Medicare
and Medicaid contracts and filings, no valid program integrity review related to
Seller has been conducted by any authority in connection with the Medicare or
Medicaid programs and no such review is scheduled, pending, or to the knowledge
of Seller or any Partner, threatened against or affecting Seller, the Business,
the Facility, or the consummation of the transactions contemplated hereby.
 
7

--------------------------------------------------------------------------------


 
(b)  Seller holds all the permits, licenses, certificates of need and other
approvals of Governmental Authorities necessary or material for the current
conduct, ownership, use, occupancy and operation of the Business and the Leased
Real Property, including, without limitation, those identified on Schedule
4.12(b) (“Permits”). Seller is in compliance in all material respects with such
Permits, all of which are in full force and effect, and Seller has not received
any notices (written or oral) to the contrary. All of the Permits are in good
standing, and to Seller’s knowledge, no suspension, cancellation or adverse
action is threatened against the Permits, and there is no basis for believing
that any Permits will not be renewed upon expiration.
 
4.13.  Transaction Not a Breach. Except as set forth on Schedule 4.13, the
execution, delivery and performance by Seller and Partners of this Agreement and
the Transaction Documents will not:
 
(a)  Result in a breach of any of the terms or conditions of, or constitute a
default under, or in any manner release any party thereto from any obligation
under any mortgage, note, bond, indenture, contract, agreement, license or other
instrument or obligation of any kind or nature by which Seller or Business may
be bound or affected;
 
(b)  violate or conflict with any order, writ or injunction of any court,
administrative agency or Governmental Authority to which Seller or any Partner
is subject;
 
(c)  Constitute an event which would permit any party to terminate any agreement
or accelerate the maturity of any indebtedness or other obligation;
 
(d)  Violate any provision of the organizational documents of Seller;
 
(e)  Result in the creation or imposition of any Lien upon any property of
Seller; or
 
(f)  Require any authorization, consent, approval, exemption or other action by
or notice to any court, Governmental Authority or any other Person.
 
4.14.  Conduct of Business. Since the Review Date (as defined in Article XIII),
Seller has conducted the Business in the ordinary course of business, consistent
with past custom and practice, and has incurred no material liabilities other
than in the ordinary course of business, consistent with past custom and
practice, and there has been no Material Adverse Effect on the assets, financial
condition, operating results, employee or patient relations, business activities
or business prospects of Seller or the Business. Without limitation of the
foregoing, since the Review Date, Seller has not, except in the ordinary course
of business, consistent with past custom and practice, or as otherwise set forth
on Schedule 4.14:
 
8

--------------------------------------------------------------------------------


 
(a)  Incurred any obligation or liability, absolute, accrued, contingent or
otherwise, whether due or to become due, whether individually or in the
aggregate, that has had or could be reasonably expected to result in a Material
Adverse Effect on the Business;
 
(b)  Pledged or subjected any of its assets to any Lien or restriction;
 
(c)  Voluntarily or involuntarily sold, transferred, abandoned, surrendered,
leased or otherwise disposed of any of its assets material to the Business;
 
(d)  Canceled or compromised any material debt or claim, or waived or released
any right of substantial value;
 
(e)  Received any notice of termination of any contract, lease or other
agreement, or suffered any damage, destruction or loss that, individually or in
the aggregate, has had or could be reasonably expected to result in a Material
Adverse Effect on the Business;
 
(f)  Instituted, settled or agreed to settle any litigation, action, proceeding
or arbitration;
 
(g)  Made a purchase commitment in excess of $20,000, other than in the ordinary
course of business, consistent with past custom and practice;
 
(h)  Modified the timing, course of conduct or other cash management activities
with respect to the collection of accounts receivable of the Business;
 
(i)  Failed to pay any accounts or notes payable or any other obligations
consistent with past practices, except for bona fide disputes arising in the
ordinary course of business;
 
(j)  Entered into any material transaction, contract or commitment other than in
the ordinary course of business, consistent with past custom and practice, other
than the transactions contemplated by the Transaction Documents;
 
(k)  Suffered any event or events, whether individually or in the aggregate,
that has had or could be reasonably expected to result in a Material Adverse
Effect on the Business; or
 
(l)  Issued any equity interests in Seller or entered into any agreement or
understanding to do so.
 
4.15.  Health, Safety and Environment. Seller has never generated, transported,
treated, stored, disposed of or otherwise handled any Hazardous Materials at any
site, location or facility in connection with its business or any of its assets
in violation of any applicable Environmental and Safety Requirements (as
hereinafter defined). Seller: (i) is in material compliance with all applicable
federal, state and local laws, rules, regulations, ordinances and requirements
relating to public health and safety, worker health and safety and pollution and
protection of the environment, all as amended or hereafter amended
(“Environmental and Safety Requirements”), and (ii) possesses all required
permits, licenses, certifications and approvals and has filed all notices or
applications required thereby or pertaining thereto. Seller has never received
any written notice of, any private, administrative or judicial inquiry,
investigation, order or action, or any written notice of any intended or
threatened private, administrative, or judicial inquiry, investigation, order or
action relating to the presence or alleged presence of Hazardous Materials in,
under or upon any property leased or owned by Seller, nor is Seller aware of any
such inquiry, investigation, order, action or notice. There are no pending, or
to the knowledge of Seller or any Partner, threatened, investigations, actions,
orders or proceedings (or written notices of potential investigations, actions,
orders or proceedings) from any Governmental Authority or any other entity
regarding any matter relating to Environmental and Safety Requirements.
 
9

--------------------------------------------------------------------------------


 
4.16.  Employees. Schedule 4.16 is a true, complete and correct list setting
forth as of the Review Date the names and current compensation rate and
compensation of all individuals employed by Seller. There has been no material
increase, other than in the ordinary course of business, consistent with past
custom and practice, in the compensation or rate of compensation payable to any
employees of Seller since the Review Date, nor since that date has there been
any promise to any employee listed on Schedule 4.16, orally or in writing, of
any bonus or increase in compensation, except for increases in the ordinary
course of business consistent with Seller’s past compensation practices and
listed on Schedule 4.16, and obligations incurred under existing bonus,
insurance, pension or other Employee Benefit Plans described on Schedule 4.19 or
Schedule 4.20. Except as set forth on Schedule 4.16, there has been no promise
to any employee listed on Schedule 4.16, orally or in writing, of any guaranty
of employment following the Closing Date.
 
4.17.  Insurance. Seller has obtained and maintained in full force and effect
commercially reasonable amounts of insurance to protect it and the Business
against the types of liabilities, including medical malpractice, customarily
insured against by Persons operating a business of similar size and nature to
the Business, and all premiums due as of the Closing Date on such policies have
been paid. Seller has complied in all material respects with the provisions of
all such policies. Seller has previously delivered to Buyer complete and correct
copies of all such policies, together with all riders and amendments thereto in
the possession of Seller. Except as set forth on Schedule 4.17, there are no
claims or asserted claims reported to insurers under such policies, including
all medical malpractice claims and similar types of claims, actions or
proceedings asserted against any of Seller and the Partners (with respect to the
Business only) at any time within the past five (5) years.
 
4.18.  Affiliate Transactions. Excluding ordinary course distributions to its
equity holders, there are no transactions involving the transfer of any cash,
property or rights to or from Seller from, to or for the benefit of any
Affiliate or former Affiliate of Seller (“Affiliate Transactions”) during the
period commencing, January 1, 2004 through the date hereof or any existing
commitments of Seller to engage in the future in any Affiliate Transactions.
 
4.19.  Employee Benefit Plans. Except as set forth in Schedule 4.19, neither
Seller nor any Plan Affiliate has maintained, sponsored, adopted, made
contributions to or obligated itself to make contributions to or to pay any
benefits or grant rights under or with respect to any “Employee Pension Benefit
Plan” (as defined in Section 3(2) of ERISA), “Employee Welfare Benefit Plan” (as
defined in Section 3(1) of ERISA), “multi-employer plan” (as defined in Section
3(37) of ERISA), any collective bargaining agreement, plan of deferred
compensation, medical plan, life insurance plan, long-term disability plan,
dental plan or other plan providing for the welfare of any of Seller’s employees
or former employees or beneficiaries thereof, personnel policy (including but
not limited to vacation time, holiday pay, bonus programs, moving expense
reimbursement programs and sick leave), material fringe benefit, excess
benefit plan, bonus or incentive plan (including but not limited to stock
options, restricted stock, stock bonus and deferred bonus plans), severance
agreement, salary reduction agreement, top hat plan or deferred compensation
plan, change-of-control agreement, employment agreement, consulting agreement or
any other benefit, program, policy, arrangement, agreement or contract
(collectively, “Employee Benefit Plans”), whether or not written or terminated,
which could give rise to or result in Seller or such Plan Affiliate having any
debt, liability, claim or obligation of any kind or nature, whether accrued,
absolute, contingent, direct, indirect, known or unknown, perfected or inchoate
or otherwise and whether or not due or to become due. Correct and complete
copies of all Employee Benefit Plans previously have been furnished to
Buyer. The Employee Benefit Plans are in compliance in all material respects
with governing documents and agreements and with applicable laws. Seller
acknowledges that it will be solely responsible for administering and/or
terminating its Employee Benefit Plans following the Closing.
 
10

--------------------------------------------------------------------------------


 
4.20.  Personnel Agreements, Plans and Arrangements. Except as listed in
Schedule 4.20, Seller is not obligated to any outstanding contract with any
current or former employees, agents, consultants, or advisers. 
 
4.21.  Certain Payments. None of Seller (including, without limitation, its
officers, directors, agents or employees) or the Partners (acting for or on
behalf of Seller) has, directly or indirectly, made any contribution, gift,
bribe, rebate, payoff, influence payment, kickback, or other payment to any
Person, private or public, regardless of form, whether in money, property, or
services (i) for securing patients or referrals, (ii) for patients or referrals
secured, (iii) to obtain special concessions or for special concessions already
obtained, for or in respect of Seller, or (iv) in violation of any law.
 
4.22.  Workers Compensation. Schedule 4.22 sets forth all expenses, obligations,
duties and liabilities relating to any pending, to the knowledge of Seller or
any Partner, threatened or ongoing claims by employees and former employees
(including dependents and spouses) of Seller (or its predecessors), and the
extent of any specific accrual on or reserve therefor set forth on the Financial
Statements, for costs, expenses and other liabilities under any workers
compensation laws, regulations, requirements or programs. Except as set forth on
Schedule 4.22, to the knowledge of Seller or any Partner, no claim, injury,
fact, event or condition exists which would give rise to a material claim by any
employees or former employees (including dependents and spouses) of Seller under
any workers compensation laws, regulations, requirements or programs.
 
4.23.  Accounts Receivable/Accounts Payable.
 
(a)  Accounts Receivable. Except as set forth on Schedule 4.23(a), the Accounts
Receivable are valid, binding and legally enforceable obligations and are owned
by Seller free and clear of all Liens, and, except for contractual allowances,
reserves for bad debts and other adjustments that are consistent with those
adjustments made in preparing the Financial Statements, will not be subject to
any offset, counterclaim or other adverse claim or defense, and may be
transferred to the New LP to the extent permitted by law. The Accounts
Receivable arose in the ordinary and usual course of the business, and the
Accounts Receivable are set forth on the books and records of Seller. Schedule
4.23(a) contains a complete and accurate list of all Accounts Receivable as of
the date stated thereon, which list represents the Accounts Receivable after
adjusting for contractual allowances and bad debt reserves. Although Seller does
not know of any reason why the Accounts Receivable would not be collectible
according to approximately the same ratios as accounts receivable have been
historically collectible, Seller is not guaranteeing the collectibility of such
accounts receivable.
 
(b)  Accounts Payable and Accrued Liabilities. Schedule 1.4(a) and Schedule
1.4(b) sets forth a complete and correct list of the Accounts Payable and
Accrued Liabilities. Each of the Accounts Payable and Accrued Liabilities are
valid and have been incurred in connection with the operation of the Business in
the ordinary course of business, consistent with Seller’s past custom and
practice.
 
4.24.  Brokers. All negotiations relating to this Agreement and the Transaction
Documents, and the transactions contemplated hereby and thereby, have been
carried on without the intervention of any Person acting on behalf of any of
Seller or any Partner in such a manner as to give rise to any valid claim for
any broker’s or finder’s fee or similar compensation against Buyer.
 
11

--------------------------------------------------------------------------------


 
4.25.  HIPAA. (a) All of the Assets being sold and/or provided by Seller to New
LP under this Agreement, including without limitation, any computer hardware
and/or software, are in compliance with the Health Insurance Portability and
Accountability Act of 1996 (Public Law 104-91, 42 U.S.C. 1301 et. seq.) and
regulations promulgated thereunder (collectively, “HIPAA”), and applicable state
laws having similar subject matter to HIPAA (“State HIPAA”), and (b) Seller has
conducted its business and activities, including, without limitation, its
billing and collection activities, its medical records management activities,
and its general practice management activities, in a manner that complied with
HIPAA and State HIPAA.
 
4.26.  Rates and Reimbursement Policies. Seller does not have any rate appeal
currently pending before any Governmental Authority or any administrator of any
third-party payor program. Seller has no knowledge of any applicable state or
local law, which affects rates or reimbursement procedures which has been
enacted, promulgated or issued within the eighteen (18) months preceding the
Closing Date or any such legal requirement proposed or currently pending in the
applicable state or at the federal level which has resulted or may result in any
reductions in rates and reimbursement.
 
4.27.  Physicians. None of the physicians who utilize the center (collectively,
the “Physicians”) have, to the knowledge of Seller or any Partner, threatened to
discontinue or to terminate his or her relationship with the Seller and the
provision of services at the Facility. To the knowledge of Seller or any
Partner, none of the Physicians have expressed plans to retire from the practice
of medicine in the next five (5) years or to be involved in the development or
operations of another ambulatory surgery center. During the three (3) years
preceding the Closing Date, each of the Physicians:
 
(a)  Has been duly licensed and registered, and is in good standing by their
state to engage in the practice of medicine, and said license and registration
have not been suspended, revoked or restricted in any manner; and
 
(b)  Has had valid professional liability insurance in place in amounts not less
than commercially reasonable levels and has not indicated any intent to
terminate or reduce his or her professional liability coverage.
 
4.28.  Certain Representations With Respect to the Facility.
 
(a)  The Facility is qualified for participation in the Medicare program.
Complete and accurate copies of the Facility’s existing Medicare contracts have
been furnished to Buyer. Seller is presently in compliance with all of the
terms, conditions and provisions of such contracts.
 
(b)  The Facility is qualified for participation in the Medicaid program.
Complete and accurate copies of Seller’s existing Medicaid contracts have been
furnished to Buyer. Seller is presently in compliance with all of the terms,
conditions and provisions of such contracts.
 
4.29.  No Misrepresentation. None of the representations and warranties of
Seller and Partners set forth in this Agreement, in any of the certificates,
schedules, lists, documents, exhibits, or other instruments delivered, or to be
delivered, to Buyer as contemplated by any provision hereof (including the
Transaction Documents), contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements contained herein or
therein not misleading. To the knowledge of Seller or any Partner, there are no
material facts which have not been disclosed to Buyer which have a Material
Adverse Effect, or could reasonably be anticipated to have a Material Adverse
Effect, on the Business or Seller’s or any Partner’s ability to consummate the
transactions contemplated hereby.
 
12

--------------------------------------------------------------------------------


 
ARTICLE V.
BUYERS’ REPRESENTATIONS AND WARRANTIES
 
Each of NovaMed and NOD hereby represents and warrants, jointly and severally,
to Seller as of the Closing Date as follows:
 
5.1.  Organization. Each of NovaMed and NOD is duly organized, validly existing
and in good standing under the laws of the State of Delaware. NOD is qualified
to do business in the State of Texas.
 
5.2.  Authorization. Each of NovaMed and NOD has full power, right and authority
to enter into and perform its obligations under this Agreement and each of the
Transaction Documents to which it is a party. The execution, delivery and
performance by each of NovaMed and NOD of this Agreement and each of the
Transaction Documents to which it is a party have been duly and properly
authorized by all requisite corporate action in accordance with applicable law
and with each of NovaMed’s and NOD’s Certificate of Incorporation. This
Agreement and each of the Transaction Documents to which NovaMed and NOD are a
party have been duly executed and delivered by them and are the valid and
binding obligation of Buyer and are enforceable against Buyer in accordance with
their respective terms, except as the same may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies.
 
5.3.  Transaction Not a Breach. The execution, delivery and performance of this
Agreement and the Transaction Documents by NovaMed and NOD will not violate and
conflict with, or result in the breach of any of the terms, conditions, or
provisions of NovaMed’s and NOD’s Certificate of Incorporation or of any
contract, agreement, mortgage, or other instrument or obligation of any nature
to which NovaMed or NOD is a party or by which NovaMed or NOD is bound.
 
5.4.  Acquisition of Transferred Interests. NovaMed and NOD acknowledge that the
Transferred Interests will be sold to NovaMed and NOD pursuant to exemptions
from registration under the Federal Securities Act of 1933 and the state
securities laws of the State of Texas. NovaMed and NOD are acquiring the
Transferred Interests for their own accounts and not with a view to the
distribution or resale thereof. Each of NovaMed and NOD has no intention of
selling the Transferred Interests in a public distribution in violation of
federal securities laws or any applicable state securities laws.
 
5.5.  Broker. All negotiations relating to this Agreement and the Transaction
Documents, and the transactions contemplated hereby and thereby, have been
carried on without the intervention of any Person acting on behalf of Buyer in
such a manner as to give rise to any valid claim for any broker’s or finder’s
fee or similar compensation against Seller.
 
5.6.  Litigations and Proceedings. There are no claims counterclaims, actions,
suits, orders, proceedings (arbitration, mediation or otherwise), investigations
or judgments pending or, to the knowledge of NovaMed or NOD, threatened relating
to the transactions contemplated hereby, at law or in equity, in any court or
agency, or before or by any Governmental Authority.
 
5.7.  No Misrepresentation. None of the representations and warranties of Buyer
set forth in this Agreement or in any of the certificates, schedules, lists,
documents, exhibits, or other instruments delivered, or to be delivered, to
Seller as contemplated by any provision hereof (including the Transaction
Documents), contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained herein or therein not
misleading. To the knowledge of NovaMed and NOD, there are no material facts
which have not been disclosed to Seller and the Partners which have a Material
Adverse Effect, or could reasonably be anticipated to have a Material Adverse
Effect, on NovaMed’s or NOD’s ability to consummate the transactions
contemplated hereby.
 
13

--------------------------------------------------------------------------------


 
ARTICLE VI.
ADDITIONAL AGREEMENTS
 
6.1.  Release of Liens and Lien Searches. Seller shall procure all applicable
release of liens with respect to those Liens set forth on Schedule 4.2, prior to
the New LP Asset Transfer. Seller shall provide Buyer with all information and
other assistance required for the parties to file all applicable UCC termination
statements (in form and manner required by NovaMed or its lenders). Following
the filing of all such UCC termination statements, there shall be no remaining
financing statements, judgments, taxes or other Liens outstanding against Seller
or any of its assets as of the Closing Date.
 
6.2.  Employees; Labor Relations.
 
(a)  Continuing Employees. New LP shall offer to employ the employees of Seller
listed on Schedule 6.2(a) (the “Continuing Employees”) as of the Closing Date,
on the terms and conditions established by New LP in its sole discretion. Such
offer of employment by New LP shall not be deemed to create a continuing right
to employment for any Continuing Employees. Seller shall be solely responsible
for all liabilities relating, directly or indirectly, to any of Seller’s
employees who do not accept New LP’s offer of employment. Seller shall be solely
responsible for any employment-related claims filed by any employees of Seller
which relate to facts and circumstances existing on and prior to the Closing
Date, or arise from or relate to completion of the transactions contemplated by
this Agreement or the Transaction Documents, regardless of when filed.
 
(b)  COBRA Notice. Seller represents that it has complied, in all material
respects, with the applicable requirements of COBRA through the Closing Date and
shall be responsible for all liabilities arising under COBRA with respect to any
event occurring prior to and on the Closing Date. 
 
(c)  Noncompetition Agreements. Each of Seller and ASCOA hereby waives any
noncompetition provision that may apply to the Continuing Employees with respect
to New LP’s hiring of the Continuing Employees.
 
6.3.  Post-Closing Remittances; New LP’s Appointment as Attorney-In-Fact. If,
after the Closing Date, Seller shall receive any remittance from any account
debtors with respect to the Accounts Receivable, Seller shall endorse such
remittance to the order of the New LP and forward it to the New LP promptly
following receipt thereof. Seller hereby irrevocably constitutes and appoints
New LP and any officer or agent of New LP as Seller’s true and lawful
attorney-in-fact, with full power and authority, in the place and stead of
Seller for the limited purposes of receiving, collecting, indorsing, negotiating
and cashing any and all cash, checks, drafts, payments, accounts receivable and
other instruments (collectively the “Items”) which are payable to Seller and
which represent Items related to payment on Accounts Receivable, and which in
accordance with the terms of this Agreement, have been sold, conveyed, assigned
or transferred to New LP or are otherwise for the account of New LP hereby.
Seller further agrees to execute all documents and take such other action as New
LP may reasonably request to confirm the power granted to New LP by this Section
6.3. Notwithstanding the foregoing, in no event shall New LP receive, collect,
indorse, negotiate or cash such Items pursuant to the above authority if to do
so would be to violate the laws, regulations or other written guidance of any
state or federal health program. In such event, New LP and Seller agree to take
such actions as necessary to convey such payments to New LP consistent with
applicable laws and regulations.
 
14

--------------------------------------------------------------------------------


 
6.4.  Further Assurances. The parties hereto shall execute such further
documents, and perform such further acts, as may be reasonably necessary to
transfer and convey the Assets to the New LP, the Transferred LP Interests to
NovaMed, and the Transferred GP Interests to NOD, all on the terms contained
herein, and to otherwise comply with the terms of this Agreement and consummate
the transactions contemplated herein.
 
6.5.      Professional Liability Tail Coverage. To the extent Seller’s
professional liability insurance policy for the Facility is on a claims-made
basis (rather than an occurrence basis), Seller shall obtain an extended
reporting (“tail”) professional liability insurance policy covering acts and
omissions occurring at the Facility prior to the Closing Date, in an amount
equal to the professional liability insurance carried immediately prior to the
Closing Date, or such other amount, and for such period of time, as determined
by mutual agreement of NovaMed and Seller. Upon NovaMed’s request, Seller shall
provide New LP with proof of such tail professional liability coverage. The cost
and expense of such tail coverage shall be borne solely by Seller.
 
6.6.      Credentialing. As of the Closing Date, the Partners who are
physicians, and other physicians credentialed by the Facility immediately prior
to the Closing Date, shall receive provisional privileges to perform surgical
procedures at the Facility that will be owned and operated by the New LP from
and after the Closing Date. As a condition to receiving these provisional
privileges, each of the Partners hereby agrees, and shall cause all of such
other credentialed physicians to agree, that following the Closing Date he or
she will comply with all of the New LP’s credentialing requests (including,
without limitation, providing New LP with any reasonably requested information
and completing any applicable credentialing forms) so that the New LP may
complete its credentialing review process for each physician by the expiration
date of the provisional privileges.
 
ARTICLE VII. 
CLOSING
 
7.1.      Time and Place. The closing of the transactions that are the subject
of this Agreement (the “Closing”) shall occur via facsimile effective as of the
Closing Date, with original documents to be exchanged by nationally recognized
overnight courier for delivery on the next business day after the Closing Date.
 
7.2.      Contribution of Assets to New LP. As a condition precedent to the
consummation of the transactions contemplated herein, Seller shall have
consummated the New LP Asset Transfer in accordance with the terms and
conditions of Article I hereof.
 
7.3.      Deliveries of Seller and Partners. At the Closing, Seller and Partners
will execute and deliver or cause to be executed and delivered to NovaMed:
 
(a)  a Contribution Agreement to evidence the New LP Asset Transfer and to
effectively vest the New LP with full, complete and marketable right, title and
interest in and to the Assets, in substantially the form of attached Exhibit
7.3(a) (the “Contribution Agreement”);
 
(b)  the Limited Partnership Agreement of the New LP, in the form attached
hereto as Exhibit 7.3(b) (the “Partnership Agreement”);
 
(c)  (i) amended and restated certificate of limited partnership of New LP
reflecting ASCOA as general partner, executed by ASCOA, and (ii) second amended
and restated certificate of limited partnership evidencing change in general
partner from ASCOA to NOD, to be filed with the Secretary of States of Delaware
and Texas immediately following the Closing;
 
15

--------------------------------------------------------------------------------


 
(d)  a certificate of the Secretary of Seller as to (i) copies of resolutions of
its managing partner and partners authorizing the execution, delivery and
performance of this Agreement and the Transaction Documents; (ii) a Certificate
of Good Standing of Seller issued by the Secretary of State of Texas; (iii) its
partnership agreement; (iv) incumbency and specimen signatures with respect to
its authorized representatives executing this Agreement and any Transaction
Documents; and (v) its certificate of limited liability partnership certified by
the Secretary of State of Texas.
 
(e)  any required third party consents, filings, and certificates from Seller or
any third party (including, any Governmental Authority) relating to the transfer
of the Assets, including without limitation, all consents from the State of
Texas regarding the transfer of all Permits and licenses relating to the
ownership and operation of the Facility, and copies of all written consents
obtained in connection with the transfer of the Material Contracts;
 
(f)  intentionally omitted;
 
(g)  the Assignment of Partnership Interests, substantially in the form attached
as Exhibit 7.3(g) (the “Assignment of Partnership Interests”), duly executed by
Seller;
 
(h)  intentionally omitted;
 
(i)  all applicable documentation releasing Liens covering, concerning or
relating to the Assets, in form and substance reasonably acceptable to NovaMed;
 
(j)  Redemption Agreement pursuant to which Seller redeems certain Partners’
ownership interests in Seller in exchange for Seller’s interests in the New LP,
all in accordance with Schedule 2.3 and effective immediately following the
Closing Date;
 
(k)  Intentionally omitted;
 
(l)  A third party payor contract between New LP and United Healthcare, at
reimbursement rates equivalent to at least 200% of Medicare rates, duly executed
by United Healthcare;
 
(m)  Evidence of Assumed Name filing on behalf of New LP for “Preston Plaza
Surgery Center, certified by the Secretaries of State of Delaware and Texas;
 
(n)  Amendment to Certificate of Limited Liability Partnership of Seller
changing its name from “Preston Plaza Surgery Center, LLP” to “PPSC, LLP;”
 
(o)  Power of Attorney with respect to DEA and state controlled substance
registration, duly executed by the Medical Director of Seller;
 
(p)  such other documents and instruments as Buyer or its counsel reasonably
shall deem necessary to consummate the transactions contemplated hereby.
 
All documents delivered to Buyer shall be in form and substance reasonably
satisfactory to counsel for Buyer.
 
7.4.      Deliveries of Buyer. At the Closing, NovaMed and NOD will deliver, or
will cause the New LP to deliver, to Seller simultaneously with the delivery of
the items referred to in Section 7.3 above:
 
16

--------------------------------------------------------------------------------


 
(a)  the payment of the Purchase Price;
 
(b)  the Partnership Agreement;
 
(c)  certificate of the Secretary of each of NovaMed and NOD as to (i) copies of
resolutions of its board of directors authorizing the execution, delivery and
performance of this Agreement and the Transaction Documents; and (ii) incumbency
and specimen signatures with respect to its officers executing this Agreement
and any Transaction Documents;
 
(d)  intentionally omitted;
 
(e)  a duly executed Management Agreement (the “Management Agreement”) between
NovaMed Management Services, LLC and the New LP, substantially in the form of
attached Exhibit 7.4(e).
 
(f)  the Assignment of Partnership Interests, duly executed by NovaMed and NOD;
 
(g)  intentionally omitted; and
 
(h)  such other documents and instruments as Seller or its counsel reasonably
shall deem necessary to consummate the transactions contemplated hereby.
 
All documents delivered to Seller shall be in form and substance reasonably
satisfactory to the counsel for Seller.
 
7.5      Change of Ownership Process; Further Assurances. To the extent from and
after the Closing there are any actions necessary to confirm or effect all
reasonably necessary licensure and regulatory approvals required in connection
with the New LP’s ownership and operation of the Business, Seller, Partners and
their respective agents and representative agree to cooperate with Buyer and New
LP in connection these approvals, and will use commercially reasonable efforts
to respond in a timely manner to any information or signature requests
reasonably required in connection with these approvals.
 
ARTICLE VIII
INTENTIONALLY OMITTED


ARTICLE IX.
INTENTIONALLY OMITTED
 
ARTICLE X.
INTENTIONALLY OMITTED
 
ARTICLE XI.
RESTRICTIVE COVENANTS
 
11.1.  Acknowledgment. Each of Seller and Partners acknowledges and agrees that
in order to assure that the Business will retain its value as a “going concern,”
it is necessary that Seller and Partners undertake not to utilize their present
special knowledge of the Business to compete with NovaMed, New LP and the
Business during the Restricted Period after the acquisition of Transferred
Interests; provided that Buyer acknowledges that certain Partners will continue
to have an interest in the Business through their ownership of a minority
interest in the New LP. Each of Seller and Partners further acknowledges that
(a) Buyer has been and/or will be engaged in the Business; (b) each of Seller
and Partners possesses extensive knowledge and a unique understanding of the
Business, as well as (subsequent to the transactions contemplated by this
Agreement) the proprietary and confidential information concerning the Business;
(c) the agreements and covenants contained in this Section 11.1 are essential to
protect Buyer and the value of the Business and are a condition precedent to
Buyer’s willingness to pay for the Transferred Interests; (d) Buyer would be
irreparably damaged if Seller and/or any Partner were to violate the terms and
conditions of this Article XI; and (e) the geographic, temporal and business
scope of the restrictive covenants in this Article XI are reasonable. 
 
17

--------------------------------------------------------------------------------


 
11.2.  Restrictive Covenant.
 
11.2.1  Physician Partners. Each of Seller and Physician Partners hereby agrees
that for the five-year period beginning on the Closing Date (the “Restricted
Period”; provided, that in the event that any such party is determined to have
violated the covenants set forth in this Article XI, the Restricted Period shall
be extended day for day for the time period that such party is in violation of
any such covenant), he, she or it shall not, directly or indirectly, act as a
director, officer, member or partner of, or own any equity or other financial
interest in, any Person that owns and/or operates an ambulatory surgery center,
licensed surgical facility or any other outpatient surgical facility that is
located within a thirty (30) mile radius of the location of the Business.
Notwithstanding the foregoing, and without limiting the terms of the Partnership
Agreement, Seller and/or any Physician Partner may (a) be a director on the
Board of Trustees of a hospital, (b) serve on the medical staff or committees of
any hospital, (c) own an interest in the New LP in accordance with the terms of
the Partnership Agreement; (d) practice medicine in his or her own office or the
office of the professional entity in which he or she is an employee or owner
even if such practice utilizes a competing facility, (e) perform surgery at any
competing facility, and (f) own no more than 1% of the shares of any publicly
held corporation. In addition, and notwithstanding the restrictions set forth in
this Section 11.2.1: (I) the Physician Partners listed on Schedule 11.2.1(I) may
continue to own their equity interests in the facilities set forth across from
their names on Schedule 11.2.1(I), provided at no time during the Restricted
Period may they increase their ownership interests in such listed facilities;
and (II) the Physician Partners listed on Schedule 11.2.1(II) may continue to
own the Competitive Equipment to perform procedures within their medical
practice offices as described across from their names on Schedule 11.2.1(II)).
  
 
11.2.2  ASCOA. ASCOA hereby agrees that during the Restricted Period, neither it
nor any of its Affiliates shall, directly or indirectly, act as a director,
officer, member or partner of, or own any equity or other financial interest in,
any Person: (a) that owns and/or operates an ambulatory surgery center, licensed
surgical facility or any other outpatient surgical facility that is located
within a ten (10) mile radius of the location of the Business (the “ASCOA
Restricted Territory”); or (b) subject to Schedule 11.2.2, that solicits or
encourages, or attempts to solicit or encourage, the Physician Partners or any
surgeon utilizing the Facility to become an owner or user of another surgical
facility within the Dallas metropolitan statistical area.
 
11.3.  Property of the Business. All memoranda, notes, lists, records and other
documentation or papers (and all copies thereof), including such items stored in
computer memories, or microfiche or by any other means, which will become the
New LP’s property (after the consummation of transactions contemplated by this
Agreement), are and shall be the New LP’s property and shall be delivered to the
New LP promptly on the request of Buyer.
 
11.4.  Blue-Pencil. If any court of competent jurisdiction shall at any time
deem the term of this Agreement or any particular restrictive covenant contained
in this Article XI too lengthy or the territory too extensive, the other
provisions of this Article XI shall nevertheless stand, the Restricted Period
herein shall be deemed to be the longest period permissible by law under the
circumstances and the territory described in Section 11.2 shall be deemed to
comprise the largest territory permissible by law under the circumstances. The
court in each case shall reduce the Restricted Period and/or territory described
in Section 11.2 to permissible duration or size.
 
18

--------------------------------------------------------------------------------


11.5.  Remedies. Each of Seller and Partners acknowledges and agrees that the
covenants set forth in this Article XI are reasonable and necessary for the
protection of Buyer and the New LP’s business interests, that irreparable injury
will result if Seller or any Partner breaches any of the terms of said
restrictive covenants, and that in the event of actual or threatened breach of
any such restrictive covenants, Buyer will have no adequate remedy at law. Each
of Seller and Partners accordingly agrees that in the event of any actual or
threatened breach by any of them of any of the covenants set forth in this
Article XI, Buyer shall be entitled to immediate temporary injunctive and other
equitable relief, without bond and without the necessity of showing actual
monetary damages, subject to hearing as soon thereafter as possible. Nothing
contained herein shall be construed as prohibiting Buyer from pursuing any other
remedies available to it for such breach or threatened breach, including the
recovery of any damages which it is able to prove. Notwithstanding the
foregoing, any breach of this Article XI by any Partner shall not be deemed a
violation of this Article XI by any non-breaching Partner and shall not subject
any non-breaching Partner to liability under this Agreement. The parties also
agree that the existence of any claim or cause of action by Seller or the
Partners against Buyer, whether predicated upon this Agreement or otherwise,
shall not constitute a defense to the enforcement of the restrictive covenants
set forth herein, but shall be litigated separately. Seller and the Partners
agree that the rights granted in this Article XI may be assigned by Buyer at its
sole and absolute discretion. All of the provisions of this Article XI shall
inure to any successors of Buyer, all of which are specifically third-party
beneficiaries of this Article XI with full rights hereunder. In addition, the
parties hereto agree that any assignee of the rights hereunder is an intended,
direct third-party beneficiary of this Article XI and may enforce such rights in
its own name in addition to or in lieu of Buyer.
 
11.6.  Patient Freedom. The parties hereto agree that the benefits afforded
either party hereunder are not payment for, and are not in any way contingent
upon the referral, admission or any other arrangement for, the provision of any
item or service offered by any party hereto. Nothing in this Agreement shall be
construed to limit the freedom of any patient of Seller or any Partner to choose
the facility or physician from whom any patient shall receive health care
services or limit or interfere with Seller or any Physician’s ability to
exercise professional judgment in treating patients or their ability to provide
medical services to patients.
 
11.7.  Texas Business and Commerce Code Section 15.50. The parties hereto agree
that each Physician Partner is free to provide professional services at any
facility such Physician Partner or his or her patients or payors select, and
such Physician Partner is able to maintain a professional physician practice
(but not an ambulatory surgery center or any other outpatient surgical facility)
at any location, including within the geographic radius prescribed in Section
11.2 hereof. Accordingly, the parties hereto acknowledge and agree that Section
15.50(b) of the Texas Business and Commerce Code should not apply to the
restrictive covenants set forth in this Agreement. As such, each Physician
Partner hereby agrees to waive any rights to challenge the restrictive covenants
set forth herein on the basis that such covenants are subject to Section
15.50(b) of the Texas Business and Commerce Code, and neither the Physician
Partners nor any of their agents or representatives shall commence, participate
in or be a party to any litigation or any other type of action which challenges,
directly or indirectly, the restrictive covenants set forth herein on the basis
that such covenants are subject to Section 15.50(b) of the Texas Business and
Commerce Code.  
 
19

--------------------------------------------------------------------------------


 
ARTICLE XII.
POST-CLOSING COVENANTS
 
12.1.      Indemnification by Seller and Partners. From and after the Closing,
Seller and each of the Partners (on a Pro Rata Basis (as defined in Section
13.1)) agrees to severally (and not jointly as more specifically described in
Section 12.5 below) indemnify, defend and save NovaMed, NOD and its respective
Affiliates (including, without limitation, the New LP) and each of its
respective officers, directors, employees, agents and fiduciaries (each, a
“NovaMed Indemnified Party”), forever harmless from and against, and to pay to a
NovaMed Indemnified Party or reimburse a NovaMed Indemnified Party for (in
either case within ten business days of its receipt of notice in accordance with
the terms of this Article from any NovaMed Indemnified Party), any and all
liabilities (whether contingent, fixed or unfixed, liquidated or unliquidated,
or otherwise), obligations, deficiencies, demands, claims, suits, actions, or
causes of action, assessments, losses, costs, expenses, interest, fines,
penalties, actual or punitive damages or costs or expenses of any and all
investigations, proceedings, judgments, environmental analyses, remediations,
settlements and compromises (including reasonable fees and expenses of
attorneys, accountants and other experts) (individually and collectively, the
“Losses”) actually sustained or incurred by any NovaMed Indemnified Party
relating to, resulting from, arising out of or otherwise by virtue of any of the
following:
 
(a)  any misrepresentation or breach of a representation or warranty contained
in this Agreement or in the Transaction Documents by Seller or any Partner, or
non-compliance with or breach by Seller or any Partner of any of the covenants
or agreements contained in this Agreement or the Transaction Documents to be
performed by any of Seller, Partners or any of their respective Affiliates;
provided, however than any misrepresentation, breach of warranty or
non-fulfillment of any covenant or agreement that relates only to a particular
Partner under this Agreement shall not create liability or responsibility for
any other Party with respect thereto notwithstanding the joint and several
representations.
 
(b)  the operation of the Business, including the use of the Assets and the
Excluded Assets, on or prior to the Closing Date;
 
(c)  any Tax liability of Seller or any Partner;
 
(d)  any violations of or obligations under Environmental and Safety
Requirements relating to acts, omissions, circumstances or conditions to the
extent existing or arising on or prior to the Closing Date;
 
(e)  any liabilities relating to or arising from the provision of (or failure to
provide) professional medical services, including any liabilities relating to
the failure, prior to the Closing Date, to adhere to or comply with any Medicare
and Medicaid requirements or Fraud and Abuse Laws;
 
(f)  any action, demand, proceeding, investigation or claim (whenever made) by
any third party (including Governmental Authorities) against or affecting Buyer
or its Affiliates which evidences the existence of a misrepresentation or breach
of any of the representations, warranties or covenants contained in this
Agreement or the Transaction Documents of Seller;
 
(g)  the Excluded Assets or Excluded Liabilities; or
 
(h)  any claim for payment of fees and/or expenses as a broker or finder in
connection with the origin, negotiation, execution or consummation of this
Agreement based upon any alleged agreement between the claimant and Seller or
any Partner.
 
20

--------------------------------------------------------------------------------


 
12.2.      Indemnification by Buyer. From and after the Closing, each Buyer
agrees to indemnify, defend and save Seller, Partners and their respective
Affiliates, and their respective employees, trustees, agents, representatives,
heirs and executors other than the New LP (each, a “Seller Indemnified Party”)
forever harmless from and against, and to pay to a Seller Indemnified Party or
reimburse a Seller Indemnified Party for (in either case within 10 business days
of its receipt of notice in accordance to the terms of this Article from any
Seller Indemnified Party), any and all Losses actually sustained or incurred by
any Seller Indemnified Party relating to, resulting from, arising out of or
otherwise by virtue of any of the following:
 
(a)  any misrepresentation or breach of a representation or warranty contained
in this Agreement or in the Transaction Documents by Buyer, or non-compliance
with or breach by Buyer of any of the covenants or agreements contained in this
Agreement or in the Transaction Documents to be performed by Buyer;
 
(b)  any action, demand, proceeding, investigation or claim (whenever made) by
any third party (including Governmental Authorities) against or affecting
Seller, Partners or their respective Affiliates which evidences the existence of
a misrepresentation or breach of any of the representations, warranties or
covenants contained in this Agreement or the Transaction Documents of Buyer; or
 
(c)  any claim for payment of fees and/or expenses as a broker or finder in
connection with the origin, negotiation, execution or consummation of this
Agreement based upon any alleged agreement between the claimant and Buyer.
 
12.3.      Indemnification Procedure for Third Party Claims. In the event that
subsequent to the Closing any Person entitled to indemnification under this
Agreement (an “Indemnified Party”) asserts a claim for indemnification or
receives notice of the assertion of any claim or of the commencement of any
action or proceeding by any entity that is not a party to this Agreement or an
Affiliate of a party to this Agreement (including, but not limited to any
domestic or foreign court or Governmental Authority, federal, state or local) (a
“Third Party Claim”) against such Indemnified Party, against which a party to
this Agreement is required to provide indemnification under this Agreement (an
“Indemnifying Party”), the Indemnified Party shall give written notice together
with a statement of any available information regarding such claim to the
Indemnifying Party within 60 days after learning of such claim (or within such
shorter time as may be necessary to give the Indemnifying Party a reasonable
opportunity to respond to such claim). The Indemnifying Party shall have the
right, upon written notice to the Indemnified Party (the “Defense Notice”)
within 30 days after receipt from the Indemnified Party of notice of such claim,
which notice by the Indemnifying Party shall specify the counsel it will appoint
to defend such claim (“Defense Counsel”), to conduct at its expense the defense
against such claim in its own name, or if necessary in the name of the
Indemnified Party; provided, however, that the Indemnified Party shall have the
right to approve the Defense Counsel, which approval shall not be unreasonably
withheld, and in the event the Indemnifying Party and the Indemnified Party
cannot agree upon such counsel within 10 days after the Defense Notice is
provided, then the Indemnifying Party shall propose an alternate Defense
Counsel, which shall be subject again to the Indemnified Party’s approval. If
the parties still fail to agree on Defense Counsel, then, at such time, they
shall mutually agree in good faith on a procedure to determine the Defense
Counsel. The delivery of a Defense Notice shall not constitute an admission with
respect to the claim for indemnification.
 
(a)  In the event that the Indemnifying Party shall fail to give the Defense
Notice, it shall be deemed to have elected not to conduct the defense of the
subject claim, and in such event the Indemnified Party shall have the right to
conduct such defense in good faith and to compromise and settle the claim
without prior consent of the Indemnifying Party and the Indemnifying Party will
be liable for all costs, expenses, settlement amounts or other Losses paid or
incurred in connection therewith.
 
21

--------------------------------------------------------------------------------


 
(b)  In the event that the Indemnifying Party does deliver a Defense Notice and
thereby elects to conduct the defense of the subject claim, the Indemnified
Party will cooperate with and make available to the Indemnifying Party such
assistance and materials as it may reasonably request, all at the expense of the
Indemnifying Party, and the Indemnified Party shall have the right at its
expense to participate in the defense assisted by counsel of its own choosing,
provided that the Indemnified Party shall have the right to compromise and
settle the claim only with the prior written consent of the Indemnifying Party,
which consent shall not be unreasonably withheld or delayed.
 
(c)  Without the prior written consent of the Indemnified Party, the
Indemnifying Party will not enter into any settlement of any Third Party Claim
or cease to defend against such claim, if pursuant to or as a result of such
settlement or cessation, (i) injunctive or other equitable relief would be
imposed against the Indemnified Party, or (ii) such settlement or cessation
would lead to liability or create any financial or other obligation on the part
of the Indemnified Party for which the Indemnified Party is not entitled to
indemnification hereunder.
 
(d)  The Indemnifying Party shall not be entitled to control, and the
Indemnified Party shall be entitled to have sole control over, the defense or
settlement of any claim to the extent that claim seeks an order, injunction or
other equitable relief against the Indemnified Party which, if successful, could
materially interfere with the business, operations, assets, condition (financial
or otherwise) or prospects of the Indemnified Party (and the cost of such
defense shall constitute an amount for which the Indemnified Party is entitled
to indemnification hereunder).
 
(e)  If a firm decision is made to settle a Third Party Claim, which offer the
Indemnifying Party is permitted to settle under this Section 12.3, and the
Indemnifying Party desires to accept and agree to such offer, the Indemnifying
Party will give written notice to the Indemnified Party to that effect. If the
Indemnified Party fails to consent to such firm offer within 15 calendar days
after its receipt of such notice, the Indemnified Party may continue to contest
or defend such Third Party Claim and, in such event, the maximum liability of
the Indemnifying Party as to such Third Party Claim will not exceed the amount
of such settlement offer, plus costs and expenses paid or incurred by the
Indemnified Party through the end of such 15-day period.
 
(f)  Any judgment entered or settlement agreed upon in the manner provided
herein shall be binding upon the Indemnifying Party, and shall conclusively be
deemed to be an obligation with respect to which the Indemnified Party is
entitled to prompt indemnification hereunder.
 
12.4.  Failure to Give Timely Notice. A failure by an Indemnified Party to give
timely, complete or accurate notice as provided in Section 12.3 will not affect
the rights or obligations of any party hereunder except and only to the extent
that, as a result of such failure, any party entitled to receive such notice was
deprived of its right to recover any payment under its applicable insurance
coverage or was otherwise directly and materially damaged as a result of such
failure to give timely notice.
 
12.5.  Limitations.
 
(a)  Notwithstanding anything contained to the contrary in this Agreement, all
representations and warranties of the parties hereto contained in or arising out
of the Transaction Documents, or in any schedule or certificate given in
connection herewith and therewith, shall survive the Closing and shall continue
in effect until the 24-month anniversary of the Closing Date; provided, however,
that the representations and warranties set forth in Sections 4.2, 4.4, 4.6,
4.8, 4.12(b), 4.15 and 4.19 shall survive until the expiration of all applicable
statutes of limitation; provided further that notwithstanding the foregoing, the
rights and obligations with respect to indemnification as provided in this
Article XII shall continue with respect to any matter for which indemnification
has been properly sought in writing pursuant to the terms and conditions of this
Agreement prior to the expiration of any such survival period. Unless a
specified period is set forth in this Agreement (in which event such specified
period will control), all covenants and indemnities contained in this Agreement
will survive the Closing and remain in effect indefinitely.
 
22

--------------------------------------------------------------------------------


 
(b)  The aggregate amount of the Losses required to be paid by Seller and
Partners pursuant to Section 12.1(a) and Section 12.1(f) hereof shall not exceed
the amount of the Purchase Price; provided, however, that no Partner shall be
liable, in the aggregate, for such Losses pursuant to Section 12.1(a) and
Section 12.1(f) that are in excess of such Partner’s allocation of the Purchase
Price as set forth on Schedule 2.3.
 
(c)  The NovaMed Indemnified Parties shall be entitled to indemnification under
Section 12.1(a) and Section 12.1(f) only if the aggregate amount of all Losses
thereunder (on a cumulative basis) exceeds $100,000 (the “Basket Amount”), in
which case the Seller and Partners shall be obligated to indemnify the NovaMed
Indemnified Parties only for the excess of the aggregate amount of all such
Losses over the Basket Amount.
 
(d)  Seller Indemnified Parties shall be entitled to indemnification under
Section 12.2(a) and Section 12.2(b) only if the aggregate amount of all Losses
thereunder (on a cumulative basis) exceeds the Basket Amount, in which case
Buyer shall be obligated to indemnify the Seller Indemnified Parties only for
the excess of the aggregate amount of all such Losses over the Basket Amount.
 
(e)  Subject to Section 13.12 hereof, the rights set forth in this Article XII
shall be each party’s sole and exclusive remedy for any claim or dispute
relating to any breach of a representation, warranty or covenant by the other
parties under this Agreement; provided, however, that in the case of (i) fraud
or intentional misrepresentation by a party hereto or (ii) any claim or dispute
arising under or relating to Article XI hereof, the limitations set forth in
this Section 12.5 shall not apply, and the aggrieved party shall have all
remedies available at law and in equity.
 
(f)  Notwithstanding anything to the contrary herein, nothing in this Section
12.5 shall be deemed to limit or impair Buyer’s rights under Article XI hereof.
In addition, for purposes of this Section 12.5, in no event shall Losses be
construed to include any remedies paid to NovaMed or NOD under Article XI.
 
12.6.  Right of Offset.
 
12.6.1  Set-Off. If any Physician Partner is the Indemnifying Party and fails to
make any payment as contemplated by this Article XII, or shall fail to make any
payment when due under the terms of any of the Transaction Documents, then Buyer
may elect to offset such amount against any amount due and owing by the New LP
to such Physician Partner pursuant to the terms of the Partnership Agreement
(including, without limitation, any distributions payable to such Physician
Partner). 
 
12.6.2  Set-Off Procedure. If Buyer believes it has the right to offset the
amount of any Losses against a party hereto, Buyer shall notify such party(ies)
(the “Off-set Party”) of the amount of the Losses and the dollar amount to be
offset as determined by Buyer in good faith (such notice being deemed a “Notice
of Claim”). Such Notice of Claim shall be given to the Off-set Party as soon as
reasonably practicable after Buyer incurred the Losses or learned of its right
to offset and shall include an explanation of Buyer’s rationale underlying such
belief. The Off-set Party shall have 30 days from his receipt of the Notice of
Claim in which to accept or dispute same, which if disputed, shall include an
explanation of the Off-set Party’s rationale underlying such belief. If the
Off-set Party fails to respond in writing within such 30-day period, the Notice
of Claim shall be deemed approved by the Off-set Party. If the Off-set Party
timely disputes the Notice of Claim in writing, Buyer on the one hand, and the
Off-set Party, on the other hand, shall attempt in good faith to agree on the
rights of the respective parties with respect to such claim. If the parties
agree on the amount to be offset, then Buyer shall have the right to offset or
cause the Company to offset such amount against any amounts owed to the Off-set
Party in accordance with this Section 12.6.
 
23

--------------------------------------------------------------------------------


 
 
12.6.3  Set-Off Dispute. If the parties cannot agree on the offset amount, Buyer
shall have the right to deposit or cause the Company to deposit any sums owed or
to be paid by Buyer or the Company to the Off-set Party that equal the offset
amount into an interest-bearing escrow which shall be established at an escrow
agent (the “Escrow Agent”) mutually acceptable to Buyer, on the one hand, and
the Off-set Party, on the other hand. The terms and conditions of such escrow
account shall be acceptable to Buyer and the Off-set Party and the Escrow Agent.
The Escrow Agent shall hold such funds pending its receipt of instructions from
either (i) Buyer and the Off-set Party, or (ii) an arbitrator or a court of
competent jurisdiction, directing it as to the disposition of such funds.
 
ARTICLE XIII.
MISCELLANEOUS
 
13.1. Definitions.  For purposes of this Agreement, the following terms have the
meaning set forth below:
 
“Affiliate” means an affiliate as defined in Rule 405 under the Securities Act
of 1933, as amended, and includes any past and present Affiliate of a Person;
provided that with respect to determining any Affiliate of Buyer, such
Affiliates shall include, without limitation, NovaMed, Inc. and any of its
subsidiaries.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Facility” means the Medicare-certified, state-licensed ambulatory surgery
center located at 17950 Preston Road, Suite 75, Dallas, Texas 75252.
 
“Fraud and Abuse Laws” means all fraud and abuse laws promulgated under Section
1128(b) of the Social Security Act, 42 U.S.C. Section 1320a-7(b) and Section
1877 of the Social Security Act, 42 U.S.C. Section 1877, and all rules and
regulations promulgated thereunder; any other federal, state or local law
relating to the referral of patients to medical facilities owned by providers of
medical services; and all federal statutes (whether set forth in Title XVIII of
the Social Security Act or elsewhere) affecting the health insurance program for
the aged and disabled established by Title XVIII of the Social Security Act and
any statues succeeding thereto, together with all rules and regulations
promulgated thereunder.
 
“Hazardous Materials” means (a) hazardous materials, hazardous substances,
extremely hazardous substances or hazardous wastes, as those terms are defined
by the Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C. §9601 et seq., the Resource Conservation and Recovery Act, 42 U.S.C.
§6901 et seq., and any other Environmental and Safety Requirements; (b)
petroleum, including crude oil or any fraction thereof which is liquid at
standard conditions of temperature and pressure (60 degrees Fahrenheit and 14.7
pounds per square inch absolute); (c) any radioactive material, including any
source, special nuclear, or by-product material as defined in 42 U.S.C. §2011 et
seq.; and (d) asbestos in any form or condition.
 
24

--------------------------------------------------------------------------------


 
“Liens” means any claims, liens, charges, restrictions, options, preemptive
rights, mortgages, hypothecations, assessments, pledges, encumbrances or
security interests of any kind or nature whatsoever.
 
“Material Adverse Effect” means, with respect to any Person, a material adverse
effect on the business, prospects, financial condition or results of operations
of such Person or any of its subsidiaries, taken as a whole.
 
“Medical Records” shall mean all medical records of patients treated at the
Facility, including, without limitation, any and all medical charts, files,
notes, transcripts, x-ray files, lab reports, other diagnostic information or
materials, insurance information, billing and payment statements or records of
any kind, explanations of benefits, and other information of or relating to any
patient treated at the Facility, of any kind and in any form whatsoever;
provided that Medical Records shall be limited to the records of the Facility
and will not include records of the provider of professional medical services.
 
“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, undertaking, unincorporated association, corporation, entity,
organization or Governmental Authority.
 
“Pro Rata Basis” shall mean each Partner’s percentage interest in Seller as set
forth on Schedule 2.3.
 
“Review Date” means December 31, 2004.
 
“Tax” means any federal, state, local or foreign income, gross receipts,
franchise, estimated, alternative minimum, add-on minimum, sales, use, transfer,
registration, value added, excise, natural resources, severance, stamp,
occupation, premium, windfall profit, environmental, customs, duties, real
property, personal property, capital stock, social security, unemployment,
disability, payroll, license, employee or other withholding, or other tax, of
any kind whatsoever, including any interest, penalties or additions to tax or
additional amounts in respect of the foregoing; the foregoing shall include any
transferee or secondary liability for a Tax and any liability assumed by
agreement or arising as a result of being (or ceasing to be) a member of any
Affiliated Group, as defined in Section 1504 of the Code (or being included, or
required to be included, in any Tax Return relating thereto).
 
“Tax Returns” means returns, declarations, reports, claims for refund,
information returns or other documents (including any related or supporting
Schedules, statements or information) filed or required to be filed in
connection with the determination, assessment or collection of any Taxes of any
party or the administration of any laws, regulations or administrative
requirements relating to any Taxes.
 
“Transaction Documents” means this Agreement and all agreements and instruments
contemplated by and being delivered pursuant to or in connection with this
Agreement.
 
13.2.      Notices, Consents, etc. Any notices, consents or other communication
required to be sent or given hereunder by any of the parties shall in every case
be in writing and shall be deemed properly served if (a) delivered personally,
(b) sent by registered or certified mail, in all such cases with first class
postage prepaid, return receipt requested, (c) delivered by a nationally
recognized overnight courier service, or (d) sent by facsimile transmission to
the parties at the addresses as set forth below or at such other addresses as
may be furnished in writing.
 
25

--------------------------------------------------------------------------------


 
(i) If to Seller:



 
PPSC, LLP
c/o Ambulatory Surgery Centers of America, LLC
124 Washington Street, Suite #4
Norwell, Massachusetts 02061
Attention:     uke M. Lambert
Tel: (781) 659-0422
Fax: (928) 569-7594


with a copy to:


McGuireWoods LLP
77 West Wacker Drive, Suite 4100
Chicago, Illinois 60601-1815
Attention:  Scott Becker, Esq.
Tel: (312) 849-8100
Fax: (312) 849-3690
 
And
Looper, Reed & McGraw, PC
4100 Thanksgiving Tower 
1601 Elm Street
Dallas, Texas  75201
Attenton: Andrew N. Meyercord, Esq.
Tel: (214) 954-4135
Fax: (214) 953-1332

 
(ii) If to Partners:



(A)  
ASCOA:
 
Ambulatory Surgery Centers of America, LLC
124 Washington Street, Suite #4
Norwell, Massachusetts 02061
Attention: Luke M. Lambert
Tel: (781) 659-0422
Fax: (928) 569-7594
 
with a copy to:


McGuireWoods LLP
77 West Wacker Drive, Suite 4100
Chicago, Illinois 60601-1815
Attention:  Scott Becker, Esq.
Tel: (312) 849-8100
Fax: (312) 849-3690


 

(B)  
Physician Partners (excluding Arnulfo Carrasco, M.D.):
 
To the address listed on Schedule A to the Partnership Agreement (or such other
address on file with New LP)



 
26

--------------------------------------------------------------------------------


 



 
with a copy to:
 
Looper, Reed & McGraw, PC
4100 Thanisgiving Tower 
1601 Elm Street</F nt> 
Dallas, Texas  75201
Attenton: Andrew N. Meyercord, Esq.
Tel: (214) 954-4135
Fax: (214) 953-1332

                                                             



(C)  
Arnulfo Carrasco, M.D., one of the Physician Partners:
 
Arnulfo Carrasco, M.D.
c/o Abel Carrasco
7014 River Elms
San Antonio, Texas 78240

 
(iii) If to NovaMed or NOD:



 
NovaMed Acquisition Company, Inc.
980 North Michigan Avenue
Suite 1620
Chicago, Illinois 60611
Attention: Thomas S. Hall
John W. Lawrence, Jr.

 
Date od service of such notice shall be (A) the date such noti#e is personally
delivered, (B) three days after the date of mailing if sent by certified or
registered mail, (C) one day after date of delivery to the overnight courier if
sent by overnight courier or (D) the next succeeding business day after
transmission by facsimile.
 
13.3.      Certain Taxes. Seller and Partners will pay all transfer taxes and
other taxes and charges, if any (except for any sales taxes and income tax of
Buyer and its Affiliates), which may become payable in connection with the
transactions contemplated by this Agreement.
 
13.4.      Remedies Not Exclusive. Except as set forth in Section 12.5, no
remedy conferred by any of the specific provisions of this Agreement or the
Transaction Documents is intended to be exclusive of any other remedy. Each such
remedy shall be cumulative, and in addition to every other such remedy or any
other remedy existing at law or in equity.
 
13.5.      Severability and Reformation. The unenforceability or invalidity of
any provision of this Agreement shall not affect the enforceability or validity
of any other provision. If any of the transactions contemplated herein or
provisions hereof violates any applicable law, then the parties hereto agree to
negotiate in good faith such changes to the structure and terms of the
transactions provided for in this Agreement or the Transaction Documents as may
be necessary to make these transactions, as restructured, lawful under
applicable laws and regulations, without materially disadvantaging either party.
The parties to this Agreement shall execute and deliver all documents or
instruments necessary to effect or evidence the provisions of this Section 13.5.
 
27

--------------------------------------------------------------------------------


 
 
13.6.      Amendment and Waiver. This Agreement may be amended, or any provision
of this Agreement may be waived, provided that any such amendment or waiver will
be binding on a party hereto only if such amendment or waiver is set forth in a
writing executed by such party. The waiver by any party hereto of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other breach.
 
13.7.      Counterparts. This Agreement may be executed simultaneously via
facsimile or otherwise in two or more counterparts, each of which shall be
deemed an original but all of which together shall constitute one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the parties hereto and delivered to the other.
 
13.8.      Expenses. Except as otherwise specifically provided herein, each of
the parties shall pay all costs and expenses incurred or to be incurred by it,
him or her, as the case may be, in negotiating and preparing this Agreement and
in closing and carrying out the transactions contemplated by this Agreement.
 
13.9.      Construction. This Agreement shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by, the laws
of the State of Texas, without giving effect to provisions thereof regarding
conflict of laws.
 
13.10.      Headings. The subject headings of Articles and Sections of this
Agreement are included for purposes of convenience only and shall not affect the
construction or interpretation of any of its provisions.
 
13.11.      Assignment. This Agreement may not be assigned by Seller or any
Partner without the prior written consent of Buyer.
 
13.12.      Mediation and Arbitration.  Except as expressly set forth herein,
the parties hereto agree that any and all controversies, disputes or claims
arising out of or in connection with this Agreement shall be solely and
exclusively resolved in accordance with this Section 13.12 and not in any court
of law or equity. The parties hereto shall first try in good faith to settle the
dispute by mediation under the Commercial Mediation Rules of the American
Arbitration Association (“AAA”) (such mediation session to be held in Dallas,
Texas, and to commence within thirty (30) days after the appointment of the
mediator by the AAA). If the controversy, claim or dispute cannot be settled by
mediation, then by arbitration administered by the AAA under its Commercial
Arbitration Rules (such arbitration to be held in Dallas, Texas before a single
arbitrator mutually agreed upon by Seller and Buyer and to commence within
thirty (30) days after the appointment of the arbitrator by the AAA), and
judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. Notwithstanding the foregoing, nothing herein shall
limit Buyer’s rights to seek and obtain injunctive relief, specific performance
or other equitable relief in any proceeding commenced in a federal or state
court which may be brought to enforce any provision in Article XI hereof. 
 
13.13.      Entire Agreement. This Agreement, the Preamble and all the Schedules
attached to this Agreement (all of which shall be deemed incorporated in the
Agreement and made a part hereof) set forth the entire understanding of the
parties with respect to the subject matter hereof, and shall not be modified or
affected by any offer, proposal, statement or representation, oral or written,
made by or for any party in connection with the negotiation of the terms hereof,
and may be modified only by instruments signed by all of the parties hereto.
 
13.14.      Third Parties. Nothing herein expressed or implied is intended or
shall be construed to confer upon or give to any Person, other than the parties
to this Agreement and their respective permitted successors and assigns, any
rights or remedies under or by reason of this Agreement.
 
13.15.      No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any party
hereto.
 
13.16.      Public Announcement. Seller and Partners acknowledge that Buyer
intends to publicly announce the transactions contemplated herein, whether
through a press release, a filing with the Securities and Exchange Commission,
or some other form or medium selected by Buyer.
 


* * *
28

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
SELLER:
 
PRESTON PLAZA SURGERY CENTER, LLP
 
By: /s/ Gary White, MD
 
NOVAMED:
 
NOVAMED ACQUISITION COMPANY, INC.
 
By:/s/ Thomas S. Hall
             Thomas S. Hall, President
 
NOD:
 
NOVAMED OF DALLAS, INC.
 
By:/s/ Thomas S. Hall
Thomas S. Hall, President
PARTNERS:
 
CATARACT AND LASER CENTER PARTNERS, L.L.C., d/b/a Ambulatory Surgical Centers of
America
 
By: /s/ Luke Lambert
 
 
 
 
/s/ Gary W. White, MD
Gary W. White, M.D.
 
/s/ Dean A. Cione, M.D.
Dean A. Cione, M.D.
 
/s/ T. Al West, M.D.
T. Al West, M.D.
 
/s/ Kenneth S. Dauber, M.D.
Kenneth S. Dauber, M.D.
 
/s/ Randall L. Troop, M.D.
Randall L. Troop, M.D.
 
/s/ Earl R. Lund, M.D.
Earl R. Lund, M.D.
 
/s/ Purcell Smith, III, M.D.
Purcell Smith, III, M.D.
 
/s/ John M. Crates, M.D.
John M. Crates, M.D.
 
/s/ Jeffery T. Hamm, M.D.
Jeffery T. Hamm, M.D.
 
/s/ John M. Moore, M.D.
John M. Moore, M.D.
 
/s/ Mark L. Bailey, M.D.
Mark L. Bailey, M.D.
 
/s/ Warrett Kennard, M.D.
Warrett Kennard, M.D.
 
/s/ Duncan C. Ramsey, III, M.D.
Duncan C. Ramsey, III, M.D.
 
/s/ Thomas C. Frank, M.D.
Thomas C. Frank, M.D.
 
/s/ Steven L. Remer, M.D.
Steven L. Remer, M.D.
 
/s/ George E. Joseph, M.D.
George E. Joseph, M.D.
 
/s/ Jacqueline B. Co, M.D.
Jacqueline B. Co, M.D.
 
/s/ Arnulfo Carrasco, M.D.
Arnulfo Carrasco, M.D.
 

 


 

--------------------------------------------------------------------------------


 
EXHIBITS
 
Exhibit 1
—
Physician Partners
Exhibit 1.1-1
—
Certificate of Limited Partnership
Exhibit 3.2
—
Wire Transfer Instructions
Exhibit 7.3(a)
—
Contribution Agreement
Exhibit 7.3(b)
—
Partnership Agreement
Exhibit 7.3(g)
—
Assignment of Partnership Interests
Exhibit 7.4(e)
—
Management Agreement
     
SCHEDULES*
         
Schedule 1.2(b)
—
Personal Property
Schedule 1.2(c)
—
Prepaid Business Expenses
Schedule 1.3(g)
—
Excluded Assets/Personal Effects
Schedule 1.4(a)
—
Accounts Payable
Schedule 1.4(b)
—
Accrued Liabilities
Schedule 2.3
—
Ownership
Schedule 4.1
—
Notifications and Approvals
Schedule 4.2
—
Liens and Encumbered Assets
Schedule 4.3
—
Approvals
Schedule 4.5
—
Financial Statements
Schedule 4.6
—
Liabilities
Schedule 4.9
—
Material Contracts/Assumed Contracts
Schedule 4.10
—
Leased Real Property
Schedule 4.11
—
Litigation
Schedule 4.12(b)
—
Licenses and Permits
Schedule 4.13
—
Transaction Not a Breach
Schedule 4.14
—
Conduct of Business
Schedule 4.16
—
Salaries
Schedule 4.17
—
Insurance
Schedule 4.19
—
Employee Benefit Plans
Schedule 4.20
—
Personnel Agreements
Schedule 4.22
—
Workers Compensation
Schedule 4.23(a)
—
Accounts Receivable
Schedule 6.2(a)
—
Continuing Employees
Schedule 11.2.1(I)
—
Ownership in Other Facilities
Schedule 11.2.1(II)
—
In-Office Procedure


 
* NovaMed, Inc. agrees to furnish supplementally a copy of any omitted schedule
to the Securities and Exchange Commission upon request.
 


--------------------------------------------------------------------------------



EXHIBIT 1




Physician Partners




Gary W. White, M.D.
Dean A. Cione, M.D.
T. Al West, M.D.
Kenneth S. Dauber, M.D.
Randall L. Troop, M.D.
Earl R. Lund, M.D.
Purcell Smith, III, M.D.
John M. Crates, M.D.
Jeffery T. Hamm, M.D.
John M. Moore, M.D.
Mark L. Bailey, M.D.
Warrett Kennard, M.D.
Duncan C. Ramsey, III, M.D.
Thomas C. Frank, M.D.
Steven L. Remer, M.D.
George E. Joseph, M.D.
Jacqueline B. Co, M.D.
Arnulfo Carrasco, M.D.



--------------------------------------------------------------------------------

